Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Allowable Subject Matter
Claim 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 13 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving a first indication of a plurality of content items that are available via a network; 
responsive to the receiving of the first indication, transmitting a second indication of a selection of a content item included in the plurality of content items; 
responsive to the transmitting of the second indication, receiving a first manifest file that includes first metadata, wherein the first metadata identifies a location on the network where at least a first portion of data associated with the content item may be obtained, wherein an amount of data associated with the at least a first portion of data is based on a network load, a quality of service parameter, and types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session;”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.

	To supplement the teachings of Ma, Examiner has previously presented Wang as teaching that the manifest may include media parameters, i.e. metadata, and media content segments are selected based on type of communications device and operating conditions, e.g. network load, network bandwidth, etc. ([0043] and [0085]).  However, the combination of Ma and Wang does not clearly demonstrate the newly added limitation an amount of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session. 
	Examiner further submits the teachings of Galloway et al., US Patent 10,298,882 B1 (hereinafter Galloway) that a manifest is used in streaming video with at least one of the videos in the list including data identifying that a live video chat session is to occur rather than a video to be played, (col. 10 line 53 through col. 11 line 20).  Although Galloway teaches a voice communication session in which the device is engaged, it does not clearly demonstrate that an amount of data is based on this video chat session.
	Examiner further submits the teachings of Vincent et al., US Pub. 2020/0162536 A1 (hereinafter Vincent) that after the user launches the playback of content, the playback is interrupted by the user taking a phone call at which point the precise instant of the interruption is stored for later resuming of playback via a manifest file, ([0086]).  However, Vincent does not cure the deficiencies of the prior art described above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galloway et al., US Patent 10,298,882 B1 discloses that a manifest is used in streaming video with at least one of the videos in the list may include data identifying that a live video chat session is to occur rather than a video to be played, (col. 10 line 53 through col. 11 line 20).
Vincent et al., US Pub. 2020/0162536 A1 discloses that after the user launches the playback of content, the playback is interrupted by the user taking a phone call at which point the precise instant of the interruption is stored for later resuming of playback via a manifest file, ([0086]).
Phillips et al., US Pub. 2017/0374116 A1 disclose creating a Manifest File describing encoding rates and including URL pointers relative to the various segments of encoded content. ([0002], [0026] and [0039])
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421